 



Exhibit 10.1

Officer Benefits

America West Holdings Corporation (AWHC) and America West Airlines, Inc. (AWA)

1. Travel Benefits. Positive-space travel on America West Airlines and America
West Express is provided to officers of AWHC and AWA and their eligible
dependents, and cash payments are made to federal and state tax authorities on
behalf of each officer to cover tax liability on the value of travel benefits.

2. Financial Advisory and Tax Preparation Services. Financial advisory and tax
preparation services are provided to officers of AWHC and AWA. Vice Presidents
are eligible for reimbursement up to $3,500 annually and Senior Vice Presidents
and above are eligible for reimbursement up to $4,500 annually. Applicable
payroll taxes are withheld on the gross amount of reimbursement made to each
officer.

3. Executive Physicals. Payment of expenses associated with an annual physical
exam performed under the Mayo Clinic, Scottsdale Executive Health Program are
provided to officers.

4. Retiree Health Benefits. Retiree Health Benefits (medical, prescription drug,
behavioral health, vision and dental) are available to officers age 55 and at
least five (5) years of service with AWHC or AWA. Eligible dependents may also
be covered as long as the retired officer is eligible for coverage and until the
first day of the month in which the officer turns age 65. AWHC pays 80% of the
cost of retiree health benefits for officers and their eligible dependents.

5. Welfare Benefits. Officers hired or promoted before June 2002 are eligible
for AWHC paid, individual level term life insurance policies of $1,000,000
coverage for Vice Presidents, $1,500,000 for Senior Vice Presidents, $1,750,000
for Executive Vice Presidents and $2,000,000 coverage for
Chairman/CEO/President. An officer’s position at the time the policies were
activated determined his or her level of coverage. Cash payments are made to
federal and state tax authorities on behalf of each eligible officer to cover
tax liability on the premiums paid for these policies. In lieu of these
individual level term life insurance policies, eligible officers were allowed to
elect to receive annual cash payments equal to the average insurance premium
cost that AWHC would have incurred or continue their participation in
split-dollar life insurance policies and assume those policies from AWHC as of
December 31, 2003. Four officers elected to continue to participate in
split-dollar life insurance policies and subsequently assumed them from AWHC.

Officers are provided self-insured, taxable, supplemental long-term disability
(LTD) coverage for their own occupation. This coverage provides a supplement to
the Company’s group disability benefit program. The LTD supplement covers up to
80% of the officer’s monthly pre-disability base salary to a maximum monthly
benefit of $15,000, offset by any benefit received under the group LTD Plan
(that has a benefit at 66-2/3% of pre-disability base salary to a maximum of
$6,667 per month) for up to two (2) years of LTD. Thereafter, the supplemental
LTD plan pays at 66-2/3% of pre-disability base salary to a maximum of $15,000
per month to age 65, offset by any benefit received under the group LTD plan.

 



--------------------------------------------------------------------------------



 



6. Automobile Allowance. A taxable automobile allowance up to 6% of monthly base
salary to a maximum of $800 per month is provided to officers.

7. Directors’ and Officers’ Liability Insurance and Indemnification. AWHC has a
policy that provides liability insurance for directors and officers of AWHC or
AWA.

 